OPINION AND ORDER

The Respondent, Thomas Edwin Roberts, KBA Member Number 87728, whose bar roster address is 329 Etna Street, Russell, Kentucky. 41169, and who was admitted to the Kentucky Bar on May 3, 1999, was disciplined by the Court on October 24, 2013. See Kentucky Bar Ass’n v. Roberts, 410 S.W.3d 614 (Ky.2013). Specifically, Roberts was given a 30-day suspension from the practice of law, with the suspension temporarily stayed and slated to be conditionally discharged upon his compliance with various conditions, including completing a KYLAP referral and assessment within 30 days. Id. at 616.
Roberts, however, has not complied with the KYLAP condition, having not contacted KYLAP. He informed the Office of Bar Counsel of this fact in a letter dated December 29, 2013. For that reason, the Office of Bar Counsel moved this Court to issue an order requiring Roberts to show cause why the temporary stay should not be lifted and why the 30-day suspension should not be imposed. This Court granted the motion and ordered Roberts to show cause why the stay should not be lifted and the suspension imposed. Roberts did not respond to the order.
No cause having been shown, it is hereby ORDERED that:
(1) The temporary stay of suspension is lifted.
(2) The Respondent, Thomas Edwin Roberts, is hereby suspended from the practice of law for 30 days, with such suspension to take effect ten days from the date of entry of this order under SCR 3.390(1). As required by SCR 3.390(a), Roberts shall promptly take all reasonable steps to protect the interests of his clients, and shall not during the term of suspension accept new clients or collect unearned fees, and shall comply with the provisions of SCR 3.130-7.50(5).
All sitting. All concur.
ENTERED: June 19, 2014.
/s/ John D. Minton, Jr. /s/ Chief Justice